Citation Nr: 0823466	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 10, 1944 to April 14, 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2005, 
a hearing was held before a Decision Review Officer at the 
RO.  In March 2008, a Travel Board hearing was held before 
the undersigned.  Transcripts of both hearings are associated 
with the claims file.  At the Travel Board hearing the 
veteran was granted a ninety-day abeyance period for 
submission of additional evidence.  Additional evidence was 
received in June 2008.  Later that month the Board received 
(forwarded from the RO) further additional evidence (which 
apparently had been received in January 2008).  Pursuant to 
38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2007) and 38 C.F.R. 
§ 20.900(c) (2007), the Board has advanced the case on the 
docket.  

The matter of de novo review of service connection for a 
psychiatric disability is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  Unappealed rating decisions in March and June 1946, 
October 1948, and (most recently in) October 1949 denied, and 
declined to reopen, the veteran's claim of service connection 
for a psychiatric disability, essentially on the bases that 
the veteran's diagnosed psychiatric disabilities were either 
developmental or constitutional disorders (which are not 
compensable) or were unrelated to his service; findings made 
included that the veteran had not served in combat.   

2.  Evidence received since the October 1949 rating decision 
includes deck log entries which suggest that the veteran 
served in combat and tend to corroborate his accounts, 
provided since October 1949, that he sustained a concussion 
during, and was traumatized by, an incident when his ship was 
engaged in combat.  
3.  The evidence received since the October 1949 rating 
decision addresses an unestablished fact necessary to 
substantiate the claim of service connection for a 
psychiatric disability, and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for a psychiatric 
disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as the determination 
below constitutes a full grant of that portion of the claim 
that is being addressed, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
timing or content would be harmless.

B.		Factual Background, Legal Criteria, and Analysis

Generally, an unappealed determination by the RO is final 
based on the evidence of record at the time of such 
determination.  38 U.S.C.A. § 7105.  However, if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Since the claim to reopen was filed after August 29, 2001, 
the current regulatory definition of the new and material 
evidence under 38 C.F.R. § 3.156(a) applies. New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record 
when the last final denial of the claim was made, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  Justus v. Prinicipi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Unappealed March and June 1946 rating decisions denied 
service connection for a psychiatric disability on the basis 
that the veteran's psychiatric disability was a 
constitutional psychopathic state, which is not a compensable 
disability.  Those decisions are final.  38 U.S.C.A. § 7105. 

An unappealed October 1948 rating decision denied service 
connection for psychoneurosis (without further explanation); 
the rating decision including a finding that the veteran was 
not involved in combat.  That decision, likewise, is final.  
Id.

An unappealed October 1949 rating decision declined to reopen 
the veteran's claim seeking service connection for a 
psychoneurosis.  That decision is also final (and is the last 
final decision in this matter).  Id.

Evidence of record at the time of the October 1949 rating 
decision included the veteran's service medical records 
(SMRs), which show a diagnosis of constitutional psychostate, 
emotional instability.  The record also included a notation 
to the effect that the veteran had not seen "actual 
combat".  Also of record was an April 1946 VA examination 
report, which shows a diagnosis of psychoneurosis mixed type, 
with a history of concussion in service.  Statements and 
affidavits from the veteran and acquaintances attributed his 
psychiatric disability to his military service. 

Evidence received since the October 1949 rating decision 
includes: Copies of SMRs; statements from the veteran and 
acquaintances; and copies of Deck Log entries that suggest 
the veteran's ship came under attack while he was aboard, and 
responded with depth charges.   

The veteran's claim was denied previously based essentially 
on findings that the veteran's psychiatric disability either 
was not a compensable disability or was a psychoneurosis that 
was unrelated to service.   

The subsequent diagnosis of psychoneurosis casts doubt on the 
initial diagnoses of a (noncompensable) constitutional or 
developmental disorder.  Regarding the later diagnosis of a 
psychoneurosis, it is significant that when service 
connection for such disability was denied (as unrelated to 
service) the record included a determination that the veteran 
had not served in combat (to which a neurosis could be 
related).  [Notably, he consequently was not afforded the 
relaxed evidentiary standards available for combat-related 
disabilities.]  Accordingly, the Board finds that the deck 
log entry suggesting that the veteran's ship came under 
attack (while he was abroad) and responded with depth charges 
relates to an unestablished fact needed to substantiate the 
veteran's claim and raises a reasonable possibility of 
substantiating the claim.  Hence, the additional evidence is 
both new and material, and the veteran's claim may be 
reopened.  




ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disability is granted.


REMAND

Pertinent regulation, 38 C.F.R. § 3.156(c), provides that 
when additional evidence consists of service records that 
were previously available, but were not associated with the 
claims file, the claim should be reconsidered.  

The deck log entry to the effect that the veteran's ship 
"picked up sound contact made urgent attack, dropped two 
depth charges" suggests he may have been exposed to a combat 
experience, and requires a formal determination as to whether 
he served in combat.  

Furthermore, in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the U.S. Court of Appeals for Veterans Claims Court) 
addressed the requirements of 38 C.F.R. § 3.159(c)(4), which 
provides that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).  The Court held that the third prong 
of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard and 
stated that the types of evidence that would "indicate" that 
a current disability "may be associated" with service 
included, but was not limited to, "medical evidence that 
suggests a nexus but is too equivocal or lacking specificity 
to support a decision on the merits."  As noted, the evidence 
shows the veteran has a diagnosis of a psychoneurosis with a 
history of concussion and some evidence of what appears to be 
a stressor event/combat-type situation in service (consistent 
with an environment in which a concussion could have 
occurred).  Given these circumstances, the Board finds that 
"low threshold" standard for an examination, as explained by 
the Court in McLendon, is met.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the entire record 
(specifically including the deck log 
entries submitted by the veteran), and 
make a formal determination as to whether 
he is shown to have engaged in combat with 
the enemy. 

2.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the nature and likely 
etiology of his psychiatric disability.  
The veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  Based on review of the 
entire record and examination of the 
veteran, the examiner should provide an 
opinion as to whether the veteran, at 
least as likely as not, has a psychiatric 
disability that is related to incident, 
disease, or injury in service.  The 
opinion should include responses to the 
following:

(a)	What is the correct diagnosis for 
the veteran's current psychiatric 
disability?
(b)	Based on the record, when was the 
current psychiatric disability first 
manifested?  
(c)	What is the most likely diagnostic 
explanation for the veteran's 
psychiatric problems in service?
(d)	Is the veteran's current 
psychiatric disability, at least as 
likely as not, related to his 
psychiatric problems in service, to a 
concussion in service, or otherwise 
related to his service?

The examiner must explain the rationale 
for all opinions given.
3.  The RO should then readjudicate de 
novo the claim of service connection for a 
psychiatric disability.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his representative 
the opportunity to respond before the 
claims file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


